Citation Nr: 0834449	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right hand crush injury.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from June 1977 
to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2006 by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss, tinnitus, residuals of 
a right hand crush injury, a low back disorder, and hepatitis 
C.

The veteran testified at a video hearing before the 
undersigned Veterans Law Judge in April 2008; a transcript of 
that hearing is of record.  

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  The veteran is not shown to have tinnitus for VA 
compensation purposes.

4.  The veteran is not shown to have residuals of a right 
hand crush injury for VA compensation purposes.

5.  Persuasive evidence of record indicates that the 
veteran's current low back disability is not the result of an 
injury or disease incurred in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural bilateral 
hearing loss) be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303 (2007).

3.  Residuals of a right hand crush injury were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

4.  A low back disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
the disabilities listed above was received in April 2006.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Columbia RO in correspondence dated in April and 
June 2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in July 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in April 
and June 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
VA treatment records have been obtained and associated with 
his claims file.  The veteran has also been provided with VA 
examinations to assess the current nature and etiology of his 
claimed low back and Hepatitis C disabilities.  

The veteran was not provided a VA medical examination to 
assess the current nature and etiology of his claimed 
bilateral hearing loss, tinnitus, or right hand disabilities.  
However, VA need not conduct an examination with respect to 
those claims on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4) (2007).  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of any current disability or persistent or 
recurrent symptoms of a disability related to hearing loss, 
tinnitus, or residuals of a crush injury to the right hand.

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Bilateral Hearing Loss and Tinnitus

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of an infection of his left ear 
during service and due to noise exposure while performing his 
duties as a combat engineer, to include driving a 5-ton 
vehicle and assisting in blowing up bridges and old land 
mines.

The veteran's service personnel records indicate that his 
military occupational specialty was combat engineer.  During 
service, the veteran underwent several audiometric 
examinations.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
February19
77
(Enlistmen
t)
RIGHT
10
5
5
N/A
5

LEFT
10
5
15
N/A
5
February 
1978
RIGHT
0
0
5
10
10

LEFT
5
0
10
10
10
October 
1978
RIGHT
15
10
5
15
15

LEFT
20
15
10
15
5
May 1979

RIGHT
5
10
5
5
5

LEFT
25
10
10
5
5
January 
1980
(Separatio
n)
RIGHT
15
10
5
10
5

LEFT
10
5
10
5
5

In a service treatment note dated in September 1979, the 
veteran complained of sharp pain behind his right ear.  The 
assessment was upper respiratory infection.  In a service 
treatment note dated in December 1979, the veteran complained 
of right ear pain with drainage.  The assessment was upper 
respiratory infection with mild exterior autitis [sic].  

VA treatment records dated from November 2003 to July 2007 
contain no complaints, findings, or treatment related to any 
hearing loss or tinnitus.  In a VA general examination report 
dated in February 2006, the veteran had no complaints related 
to his hearing.

The veteran testified in April 2008 that he had never seen a 
specialist for his claimed hearing loss disability.

Although the veteran has alleged in-service noise exposure, 
the veteran's service treatment records show normal hearing 
acuity bilaterally for VA purposes.  The Board further notes 
that there are no records showing continued complaints or 
treatment for bilateral hearing loss or tinnitus following 
separation from service.  In addition, a VA examiner 
indicated in the February 2006 VA general examination report 
that the veteran had no hearing complaints.  In this case, 
the Board has considered the aforementioned evidence and 
finds that the veteran's available hearing threshold reports 
(from service treatment records) do not demonstrate that he 
has a bilateral hearing loss disability within the meaning of 
38 C.F.R. § 3.385 (2007), nor has he presented any evidence 
of complaints related to hearing loss or tinnitus since his 
separation from active duty other than his own written 
statements.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
the competent medical evidence contains no complaints or 
findings of tinnitus or bilateral hearing loss, the 
disabilities for which service connection is sought are not 
established, and thus, there can be no valid claim for 
service connection.  See 38 C.F.R. § 3.385 (2007), Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied because the first essential criterion for a grant of 
service connection - evidence of current bilateral hearing 
loss and tinnitus - has not been met.

Residuals of a Right Hand Crush Injury

The veteran contends that he suffers from residuals of a 
right hand crush injury that happened while constructing a 
bridge during military service, or when his right hand was 
crushed by the tailgate of a 5-ton dump truck.

A February 1977 enlistment examination report showed normal 
findings of the upper extremities.  In a service treatment 
note dated in October 1978, the veteran complained of pain in 
his right hand after hitting a wall with his fist.  Pain was 
noted in the area of the fifth metacarpal.  The assessment 
was possible fracture of the fifth metacarpal.  In a service 
treatment note dated in March 1979, the veteran complained of 
a laceration of his right hand after he hit another person.  
The assessment was 2 centimeter laceration over the right MCP 
(metacarpophalangeal) joint.  In a treatment note a few days 
later, the veteran requested a recheck of the right fifth 
digit suture.  The examiner observed the right hand dorsal 
fourth interdigital laceration to be in "good healing".  In 
a treatment note dated in April 1979, the veteran indicated 
that he was involved in an altercation in which his sutures 
in his right hand ripped open.  The assessment was old wound 
on right hand.  Approximately one week later, the veteran 
complained of right hand pain and swelling after a car door 
was slammed on his hand two days earlier.  The examiner 
observed a right hand old laceration that had torn at the 
suture line, swelling and tenderness over the third and fifth 
MCP area, slight erythema around the old laceration site, and 
some serous fluid seeping from the wound.  The assessment was 
rule out fracture and infection of the old laceration site.  
In a follow-up treatment note dated in April 1979, the 
examiner noted a right hand infection of the old laceration 
site that had been split open by numerous new injuries.  A 
separation examination report dated in January 1980, noted 
normal upper extremities findings.

In a VA nursing note dated in September 2005, the veteran 
complained of his right thumb burning at times, stating that 
it feels like it will blow up and that it keeps him awake at 
night.  In a physician note on the same day, physical 
examination of the extremities noted edema present or 
cyanosis, pp (pulse pressure) palpable.  A VA addendum the 
following day indicated that lab results revealed abnormal 
liver function tests that suggested liver cirrhosis, which 
was noted to explain his swelling and edema.  In a VA general 
examination report dated in February 2006, the examiner noted 
that the only additional complaint that the veteran reported 
during a review of systems was related to shortness of 
breath.

The veteran testified in April 2008 that during service, a 
tailgate was slammed on his right hand, and he was in a few 
brawls where he hurt his right hand.  The veteran and his 
spouse also testified that he went to a hospital around 1982 
for his right hand because his wrist fell asleep at night and 
prevented him from sleeping.

The Board notes that the veteran's service treatment notes 
reflect injuries to the veteran's right hand that occurred 
after hitting a wall and following physical altercations, but 
no hand abnormality was found at discharge.  In addition, the 
only post-service treatment record showing any complaint or 
treatment related to his right hand is an isolated complaint 
about his right thumb, the symptoms of which were explained 
by his suspected cirrhosis of the liver.  Accordingly, 
service connection for a right hand disability must be denied 
because there is no evidence of a current right hand 
disability.  

Low Back Disorder

The veteran contends that he hurt his back during a wreck 
while driving a 5-ton dump truck in Berlin, Germany around 
1978.

A February 1977 enlistment examination report showed normal 
spine and musculoskeletal findings.  In a service treatment 
note dated in May 1979, the veteran complained of sharp pain 
in his left lower back.  He reported that he was lifting, 
carrying, and erecting bleacher seats the day before when he 
strained his back.  Back range of motion was noted to be 
essentially full.  The assessment was mild low back muscle 
strain syndrome.  Spine and other musculoskeletal findings 
were noted as normal on a May 1980 separation examination 
report.

In a private physical work performance evaluation summary 
dated in April 2005, the evaluator concluded that the veteran 
was unable to perform even sedentary work, as defined by the 
U. S. Department of Labor in the Dictionary of Occupational 
Titles.

In a post-service VA treatment note dated in September 2005, 
the veteran presented to the clinic to establish primary care 
with the VA.  He reported a history of chronic back pain with 
right lower extremity radiculopathy after falling from the 
back of a truck and having soft drinks fall on him in June 
2004.  He reported receiving pain care that was covered by 
his worker's compensation.  He indicated that a private MRI 
(magnetic resonance image) revealed DJD (degenerative joint 
disease) and discopathy.  Following physical examination, the 
assessment was DJD, back pain, and lumbosacral neuropathy.  
No etiology for the back disability was provided by the 
examiner.

In a VA general examination report dated in February 2006, 
the veteran reported that he had been a truck driver since 
1980, but he stopped work as a truck driver in June 2004 
after a pallet of soft drinks fell on him.  He reported 
lumbar and right leg pain secondary to the traumatic injury 
in June 2004.  He stated that he has difficulty walking and 
is in constant pain.  Following physical examination, the 
diagnosis was low back pain after traumatic disc injury.  No 
etiology for the back disability was provided by the 
examiner.

In a VA telephone advice note dated in September 2006, the 
veteran reported having low back and bilateral entire leg 
pain since he was injured in June 2004 and explained that he 
could not take pain medications due to liver problems.  He 
requested an evaluation sooner than his scheduled 
appointment.  In a VA urgent care nursing note dated in 
September 2006, the veteran complained of severe back pain 
since June 2004, exacerbated over one week.  In a VA urgent 
care physician note recorded minutes later, the veteran 
complained of worsening of his chronic low back pain and 
reported that the issue started after a motor vehicle 
accident when he was in the military.  The assessment was 
chronic low back pain with radiation to both legs.  No 
etiology for the back disability was provided by the 
examiner.


In a VA follow-up treatment note dated in November 2006, the 
veteran complained of persistent chronic back pain that 
radiated to both lower extremities, intermittent leg 
weakness, and attendance at private pain and orthopedic 
clinics.  On physical examination, the physician noted back 
tenderness (paraspinal), limited spinal motion, and 
ambulation with a cane.  The assessment was DJD, back pain, 
and lumbosacral neuropathy.

In a statement received in December 2006 from a VA Community 
Based Outpatient Clinic (CBOC), the physician indicated that 
the veteran suffered from multiple medical problems, 
including chronic back pain with lumbosacral neuropathy, 
which may or may not be related to his military service.

In a VA spine examination report dated in January 2007, the 
veteran reported that he injured his back in a motor vehicle 
accident in 1978 and strained his back in 1979 while building 
a bridge.  He reported that he was struck by falling objects 
in 2004 and complained of daily low back pain which radiated 
to both legs and affected his ability to walk.  Following the 
physical examination and a review of the claims folder, the 
examiner opined that it was less likely than not that the 
present back condition was due to the result of an in-service 
event or injury, reasoning that the bulk of the veteran's 
symptomatology occurred following the accident in 2004 and 
that he had a normal separation examination from the service.

During an April 2008 videoconference hearing, the veteran 
testified that he was receiving worker's compensation for his 
June 2004 back injury, which he characterized as a flare-up 
of his claimed in-service back injury.  He further testified 
that he believed he saw two private physicians for his back 
between 1980 and 2004.  He added that he did not apply for 
service connection for his claimed back disability until 2006 
because he was waiting for his settlement from his 2004 back 
injury, and when he could not get any additional help, he 
sought help from the VA.

The Board has considered the veteran and his representative's 
contentions, but finds that service connection for the 
veteran's claimed low back disability is not warranted 
because there is no connection between his current low back 
disability and any event, injury, or disease during active 
military service.

Although the veteran has alleged that an in-service motor 
vehicle accident caused his claimed back disability, the 
Board notes that there are no medical records showing any 
complaints, findings, or treatment for back problems during 
active duty other than an isolated complaint of back pain in 
May 1979 after erecting bleacher seats.  

Post-service VA medical records first show treatment for back 
pain in September 2005 - many years after the veteran's 
discharge from active service in 1986, and following his 2004 
back injury that resulted in his filing a workers 
compensation claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  
Moreover, in a VA medical record dated in November 2003, the 
veteran specifically denied any back pain, and when he sought 
treatment for his back from the VA beginning in September 
2005, he referred only to his June 2004 workplace accident.  
In fact, he never complained of any in-service back injury to 
VA medical providers until September 2006, after he was 
notified of the denial of service connection for his claimed 
back disability.  Finally, the record includes no competent 
medical opinion establishing a medical relationship between 
the post-service diagnosis of degenerative joint disease and 
lumbosacral neuropathy to any established event in service, 
and neither the veteran nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
Rather, a VA examiner concluded that based on the evidence of 
record in the veteran's claims file and a physical 
examination, the veteran's claimed back disability was not 
likely caused by any in-service injury, as his complaints of 
back pain followed his June 2004 workplace accident.  
Therefore, the veteran's claim for a low back disability must 
be denied because there is no nexus between the veteran's 
current back disability and his military service. 

Conclusion

In addition to the medical evidence, the Board has considered 
the assertions that the veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has current hearing loss, tinnitus, 
right hand, and low back disabilities as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss, tinnitus, residuals of 
a right hand crush injury, and a low back disability must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a right 
hand crush injury is denied.

Entitlement to service connection for a low back disability 
is denied. 



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. Court of Appeals for 
the Federal Circuit are applicable to this claim.

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Competent medical 
evidence must further show that there is a relationship 
between the claimed in-service injury and the veteran's 
hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible", notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

The veteran contends that he developed hepatitis C as a 
result of any of several events in military service.  On a 
Risk Factors Questionnaire dated in August 2006, the veteran 
indicated that he had a tattoo in 1977 and that he shared 
razor blades in boot camp.  During an April 2008 video 
hearing, he testified that he helped to clean a drowned man's 
blood from a parking lot after pulling him from the water, 
removed blood after a service-member jumped from a building, 
and received immunizations by a multi-use jet gun injector 
while on active duty.

The veteran's February 1977 enlistment examination report 
identified a scar on his left arm.  Service treatment records 
(STRs) indicate that he received numerous immunizations in 
1977.  STRs are negative for complaints, findings, or 
treatment suggestive of hepatitis C.  His January 1980 
separation examination report identified tattoos on his right 
arm, left arm, and left hand.  The veteran's service 
personnel records reflect that he served in Germany from 
December 1977 to June 1980 and performed duties primarily as 
a construction specialist and heavy vehicle driver.

Post-service VA treatment records show the veteran was 
diagnosed in September 2005 with cirrhosis of the liver with 
history of ascites and alcohol abuse, and he was diagnosed 
with hepatitis C in November 2005.  Additional VA treatment 
records document ongoing treatment for his hepatitis C and 
cirrhosis of the liver disabilities. 

In a VA general medical examination dated in February 2006, 
the examiner reviewed the veteran's history of hepatitis C, 
but did not provide any opinion about its possible connection 
to military service. 

In a statement from G. M., M. D., a VA physician, received in 
December 2006, Dr. M. indicated that the veteran's current 
hepatitis C and related liver cirrhosis could not be ruled 
out as to have been caused by his tattoos, body piercing, as 
well as using and sharing razor blades while in the U. S. 
Army.  He opined that it was as least as likely as not that 
hepatitis C could have been acquired at the time of his 
military service.  

In a VA liver, gallbladder, and pancreas examination report 
dated in January 2007, the examiner focused on the veteran's 
cirrhosis of the liver, his history of alcohol abuse, and the 
relationship between his hepatitis C and cirrhosis of the 
liver.  He noted a history of dry shaving and tattoos in 
Vietnam and opined that as with possible exposure to 
hepatitis C, this could not be completely confirmed.  The 
Board finds this examination and medical opinion to be 
inadequate because the examiner failed to address all of the 
veteran's identified risk factors for hepatitis C and 
incorrectly identified military service in Vietnam.  
Therefore, the RO should schedule the veteran for an 
additional VA liver, gall bladder, and pancreas examination 
and request that the examiner's report include a full 
discussion of all modes of transmission, to include whether 
the examiner believes that an air gun, tattoo, shared razor 
blade, blood product, or other risk factor was the source of 
the veteran's hepatitis C infection.  

In a social work note dated in March 2007, the veteran 
indicated that he had been denied disability benefits from 
the Social Security Administration (SSA), and was represented 
by an attorney in the appeals process.  As the claim is being 
remanded for further development, the RO should ask the 
veteran whether he is receiving SSA benefits, and if the RO 
receives an affirmative response, those records must be 
obtained and associated with the claims folder.  The VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for hepatitis C since his 
separation from service.  Of particular 
interest are the VA treatment records for 
hepatitis C from July 2007 to the 
present.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review (38 C.F.R. 
§ 3.159).

2.  The RO should contact the veteran to 
inquire whether he receives any 
disability benefits from the Social 
Security Administration.  If the veteran 
confirms that he receives Social Security 
disability benefits, the records 
pertinent to his claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim should be obtained 
and associated with the claims file.

3.  After the above development has been 
completed as best as possible, the 
veteran should be afforded a VA liver, 
gall bladder, and pancreas examination to 
determine the etiology of his hepatitis 
C.  All indicated tests and studies are 
to be performed, and a comprehensive 
social, educational, and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is requested to consider all 
possible risk factors that may be 
relevant to the veteran's current 
hepatitis C infection, including in-
service tattoos, sharing razors during 
boot camp, in-service vaccinations by air 
gun injection, and exposure to blood 
after pulling a drowned man from the 
water and cleaning blood from the ground 
after another man jumped from a building.  

Following a review of the claims folder 
and an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
hepatitis C disability was caused by any 
of the risk factors during active service 
that were identified by the veteran.  The 
examiner is requested to explain the 
usual incubation period and onset of 
symptoms for hepatitis C.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


